DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 8/12/19, wherein:
Claims 1-4 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over AMANO ET AL (US 2018/0126551) in view of IWATAKE (US 2014/0316573).  Herein after AMANO and IWATAKE
As for independent claim 1, AMANO discloses a robot hand comprising: 
a plurality of gripping portions that are disposed, with spacings between each other, in a circumferential direction about a predetermined axis, and that grip a workpiece {see at least figures 2, 3A-3C discloses at least par. 0043, 0052 disclose a plurality of fingers 3401-3403 including contact portions 361-363 are disposed in a circumferential direction about a predetermined axis, and wrap the workpieces W}; 
a plurality of driving portions, each of which is provided so as to correspond to one of the plurality of gripping portions, that cause the corresponding gripping portions 
AMANO discloses claimed invention as indicated above.  AMANO further discloses the plurality driving portion adjusts the position of the gripping portion (fingers 3401-3403) when holding workpieces in accordance with various shape of the workpieces as shown in figures 3A-3C, par. 0043.  However, AMANO does not explicitly disclose a center-of-gravity detecting unit that detects a center-of-gravity position of the workpiece being gripped by the plurality of gripping portions; and wherein each of the plurality of driving portions adjusts, on the basis of the center-of-gravity position of the workpiece detected by the center-of-gravity detecting unit, the position of the corresponding gripping portion in a direction in which the center-of-gravity position is brought closer to the predetermined axis. 
IWATAKE discloses {figure 1-3,4-7, at least abstract, pars. 0035, 0045, 0051-0055, 0057} which discloses the determining the center of gravity position of the work piece being gripped by the plurality of gripping portions (tool 44 includes 2 claws) and wherein each of the plurality of driving portions adjusts the position of the corresponding gripping portion so as to be at a position at which the center-of-gravity position of the work piece detected by the center-of-gravity detecting unit is disposed vertically below the predetermined axis.

As for dep. claim 2, AMANO/IWATAKE discloses wherein each of the plurality of driving portions adjusts the position of the corresponding gripping portion so as to be at a position at which the center-of-gravity position of the workpiece detected by the center-of-gravity detecting unit is disposed vertically below the predetermined axis {see IWATATE at least figure 1-3,4-7, at least abstract, pars. 0035, 0045, 0051-0055, 0057; AMANO at least figures 3A-3C}. 
As for dep. claim 3, AMANO/IWATAKE discloses wherein at least one of the plurality of gripping portions is supported so as to be freely rotatable about the predetermined axis {see AMANO at least figures 3A-3C}. 
As for dep. claim 4, AMANO/IWATAKE discloses a pivoting restricting member that restricts pivoting of the at least one of the gripping portions about the predetermined axis within a predetermined angle range {see AMANO figures 2, 3A-3C; pars. 0043-0044}. 



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664